Citation Nr: 1445265	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  08-06 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, to include as secondary to right shoulder impingement.  

2.  Entitlement to service connection for a right elbow and arm disability.  

3.  Entitlement to service connection for a left arm and shoulder disability.  

4.  Entitlement to service connection for a right ankle disability.

5.  Entitlement to service connection for a left ankle disability.

6.  Entitlement to service connection for a right hip disability.

7.  Entitlement to service connection for a left hip disability.

8.  Entitlement to service connection for headaches, to include as secondary to right shoulder impingement.

9.  Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from July 1993 to November 1997.

This appeal is before the Board of Veterans' Appeals (Board) from May 2006, July 2006, and May 2007 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In June 2008, the Veteran and his wife testified during a hearing before a Decision Review Officer (DRO) at the RO.  In June 2010, the Veteran and his wife testified during a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  Transcripts of both hearings are of record.

These matters were remanded by the Board in August 2011.


FINDINGS OF FACT

1.  No cervical spine, left arm and shoulder, right elbow and arm, left and right ankle or hip, or headache disabilities were the result of any in-service injury or are otherwise related to the Veteran's service in any way.

2.  The Veteran is service connected for right shoulder impingement, rated 10 percent disabling, tinnitus, rated 10 percent, and left wrist laceration residuals, rated 10 percent; his combined rating for compensation is 30 percent.  

3.  The Veteran's service-connected disabilities do not render him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine disability, to include as secondary to right shoulder impingement, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

2.  The criteria for service connection for a right elbow and arm disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

3.  The criteria for service connection for a left arm and shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

4.  The criteria for service connection for a right ankle disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

5.  The criteria for service connection for a left ankle disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

6.  The criteria for service connection for a right hip disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

7.  The criteria for service connection for a left hip disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

8.  The criteria for service connection for headaches, to include as secondary to right shoulder impingement, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

9.  The criteria for establishing entitlement to a TDIU have not been met and referral for consideration of a TDIU on an extraschedular basis is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 4.16, 4.19 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided by letters dated in March 2005, July 2005, October 2006, and April 2012.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  While full notice was not provided until after some initial RO determinations, after issuance of such notice and opportunity for the Veteran to respond, the appeal was readjudicated, most recently in an April 2014 supplemental statement of the case.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, identified private treatment records, Social Security Administration (SSA) records, and written statements from the Veteran's friends, service comrades, and family members have been obtained.

A medical report by a Veteran's Health Administration (VHA) physician was obtained in April 2011.  The report and opinions contained therein, along with the other evidence of record, provided sufficient information and a sound basis for a decision on the Veteran's service connection claims.  The report was from an orthopedic surgeon with appropriate expertise who thoroughly reviewed the claims file and provided appropriate opinions, as is discussed below.  

In June 2011, the Veteran responded in writing to the April 2011 VHA examiner's opinion.  The Veteran asserted that the examiner was not qualified to provide such opinions, as the examiner was an orthopedic specialist and not a neurological specialist.  However, the examiner was a Chief of Orthopedic Surgery, and, while the Veteran's claimed disabilities have included both neurological and orthopedic components, there is nothing in the VHA examiner's report that might call into question his expertise or ability to answer the Board's questions regarding the etiology of any of the Veteran's claimed disabilities.

The Veteran was also provided an examination in April 2014 regarding the employment effects of his service-connected wrist disability.  Along with the other evidence of record, the examination report provided sufficient information and a sound basis for a decision on the Veteran's TDIU claim.  The report was based on examination of the Veteran by physician who reviewed the claims file.  While the examiner did not directly address the employment effects of all of the Veteran's service-connected disabilities, given the evidence in this case as a whole, as discussed below, the Board finds that no such opinion was required, and that the current evidence of record is adequate to support a decision on his TDIU claim.

The Board therefore finds both the April 2011 VHA examiner's report and April 2014 VA examination report to be adequate.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

To the extent that neither examination report directly addressed the question of whether the Veteran's cervical spine disability was secondary to his service-connected right shoulder disability, or any other question of service connection on a secondary basis, as discussed below, there is no medical or other competent evidence suggesting a nexus between a cervical spine disability and right shoulder impingement, or any other evidence that would warrant obtaining any further medical nexus opinion.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Moreover, in adequately developing the Veteran's claim for a TDIU, including sending the Veteran an April 2012 letter containing the proper notice provisions, the Agency of Original Jurisdiction (AOJ) substantially complied with the Board's August 2011 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

Also, 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the June 2010 Board personal hearing, the VLJ complied with these requirements.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Service connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  To show chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, for certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge may support a claim for such diseases, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id. 

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

The Veteran has made several contentions regarding the circumstances of the onset of his claimed disabilities.  However, he has primarily asserted that his claimed disabilities are the result of in-service injuries resulting from a fall to the ground from a standing position while he was at a bar on August 16, 1994, at which time he also broke a glass and suffered a laceration of the left wrist.

Service treatment records reflect that on August 16, 1994, the Veteran was treated for laceration of the left wrist.  He reported at that time that he was setting a glass on a table when it broke and lacerated his wrist.  It was noted that the Veteran had been escorted to medical, was intoxicated, and admitted to drinking alcohol.  Head, eyes, ears, nose, and throat examination was unremarkable, and there was noted to be no other obvious signs of injury.  On August 17 treatment, the Veteran was noted to have had a laceration of the left wrist from a glass at a bar the previous night, and the left wrist was evaluated and treated.  August 19 follow-up treatment of the wrist reflects that the Veteran had no complaints.  On August 20 follow-up treatment for his left wrist laceration, it was noted that the Veteran had cut his wrist on a glass on August 16, that evaluation by the ship doctor had shown superficial facial layer closed over the tendon, and that the Veteran had no further complaints.  It was noted that he had a laceration of the left flexor carpi radialis tendon, and he underwent closing of the superficial fascicle of the tendon.  On August 21, the Veteran had his dressing changed and wound checked, on August 29 had sutures removed and his wound cleaned, and on August 31 had the rest of his sutures removed.  On September 6, he had his final follow-up examination, it was noted that his wound was healing well, and he was returned to his ship with orders for no heavy work for one month.  On October 1994 treatment, the Veteran complained of pain in his left wrist when he had to do pushups.

Service treatment records dated from August 1996 to October 1997, including in December 1996, January 1997, and April 1997, reflect treatment for complaints of right arm and shoulder pain, which began in August 1996 after working out.  On treatment, the Veteran repeatedly reported having no history of trauma.  In August 1996, he complained of pain to his right side and stated that he was having pain when participating in judo classes by twisting the wrong way.  

At the time of his October 31, 1997, examination for separation from service, the Veteran was noted to have had a normal clinical evaluation of the head, neck, upper and lower extremities, and musculoskeletal system, although difficulty with right shoulder movement was noted.  When asked whether he had any condition that currently limited his ability to work in his primary military specialty, the Veteran responded that he had a hernia and that his right shoulder bothered him, and that he had made appointments to see doctors for them.  He further stated that he had not suffered from any injury while on active duty for which he had not sought medical care and had no other concerns about his health.  The Veteran reported that he had never had frequent or severe headaches, dizziness or fainting spells, head injury, painful or trick elbow, or foot trouble.  He reported a history of multiple health issues, including right shoulder pain and popping with possible rotator cuff tear, cyst, and right inguinal hernia.  He stated that he had never had any injury other than those he had already noted.

June to December 2000 private treatment records reflect that the Veteran complained of having pain in the shoulders, neck, and left parascapular region for almost the past year, with symptoms increased and pain into the left upper arm.  In June 2000, he reported problems with both shoulders, with shooting numbness down his arms into his hand and fingers.  He reported shoulder treatment in service including with cortisone shots.  June 2000 magnetic resonance imaging (MRI) revealed what appeared to be multi-level disc protrusion and possibly some impingement of the lateral nerve root, with numbness to the left side corresponding to his MRI; the impression was radiculopathy from cervical spine problems, bilateral impingement, bursitis, and rotator cuff tendonitis.  In September 2000, he underwent an anterior cervical discectomy with fusion with instrumentation.   November and December 2000 treatment records reflect that the results of the surgery were good.

In January 2005 the Veteran underwent a Nirschl procedure for right elbow pain and weakness. A September 2005 MRI report reflects that he complained of pain from trauma three weeks prior, and that he had a possible rotator cuff tear.  MRI revealed minor subacromial-subdeltoid bursitis, minimal joint effusion, and no other significant findings.

On March 2006 VA examination, the Veteran reported that, in 1995, he began experiencing neck and shoulder pain, that he woke up one morning and could not move his right arm and had associated neck pain, and that he was given a cortisone injection in his right shoulder, but that this pain continued and went into his face and eyes.  The Veteran also reported severe headache lasting the past six days, with sensitively to light.  It was noted that he had previously undergone several surgeries, including repair of a torn tendon in the right elbow.  The Veteran asserted at that time that the only injury he had had was a laceration of the left wrist when his hand went through a glass top table.  After reviewing the record and examining the Veteran, the examiner opined that the Veteran's headaches were tension/migraine headaches, and could not be clinically linked to a neck or right shoulder disorder. 

On April 2009 VA examination, it was noted that the Veteran had lumbar disc disease with left side radiculopathy and foot drop, osteoarthritis of the left hip noted on April 2009 X-ray, no evidence of a right hip or ankle abnormality on April 2009 X-ray, and no medical evidence of right ankle or right hip disability.

A May 2013 private electromyography (EMG)/nerve conduction study (NCS) revealed mild right carpal tunnel syndrome and mild bilateral ulnar nerve entrapments, with no evidence of cervical radiculopathy, other neuropathy, or brachial plexopathy.  

The Board notes that the Veteran's own report to the treating doctor on August 16, 1994, contradicts his assertion that he fell to the ground when he broke the glass that lacerated his wrist; rather, his report on the day of his injury was that he broke a glass setting it on a table, and there is no indication of any such fall in the service treatment records.  However, the Veteran has submitted several statements from service comrades asserting that he broke a glass on August 16, 1994, when falling at a bar.  

A June 2011 letter from D.P. reflects that he was stationed with the Veteran, that he knew of the incident whereby the Veteran fell and smashed a glass, cut his wrist, and lay on the ground unresponsive from a reported statement, and that later on the Veteran had problems with his shoulders, for which he received physical therapy.  

A June 2011 letter from J.R. reflects that J.R. was with the Veteran on August 16, 1994, drinking and celebrating the Veteran's birthday, when the Veteran was forcefully nudged by a friend and fell to the ground, and a glass in his hand hit the table and slashed open his wrist.  J.R. stated that the Veteran was unconscious at first and was in and out of consciousness on the way back to the ship, where he was escorted by the medical department and treated for his wrist.

A June 2011 letter from another friend states that, while celebrating on liberty in Bulgaria, the Veteran took a nasty spill resulting in his landing on his wrist and forearm under his body, and breaking a glass that went into his wrist, and that the Veteran was taken back to the ship.  

However, even assuming that the Veteran had an in-service fall after being pushed whereby he broke the glass that lacerated his wrist on August 16, 1994, service connection is not warranted in this case.  

The most probative medical evidence on the question of whether any of the Veteran's claimed disabilities are related to his period of service is the April 2011 report and opinions of a VHA examiner.  After reviewing the entire record and discussing the service and post-service medical records in detail, the examiner opined that it was less likely than not that the Veteran's cervical disc disease, left shoulder impingement, recurrent headaches, and right elbow disorder, or any left ankle disorder, hip pain, or left hip osteoarthritis, had their onset in service. 

The examiner noted that there was no indication of a fall from a significant height in the service records at any time, or any complaints or findings regarding cervical spine disease at the time of the Veteran's separation.  The examiner further stated that cervical spine disorders could occur spontaneously, and proximity to the Veteran's military service two to three years earlier was not reason to assume that any cervical disease was related to his time in service.  The examiner noted that cervical spine disorders could cause shoulder and elbow problems and could lead to neuropathy.  The examiner further noted that there was no record of left shoulder problems or treatment in service records and that, if the Veteran had left shoulder impingement, onset was likely to have been after his separation from service; the examiner noted that it was very possible that the Veteran's left shoulder pain was related to his cervical spine condition, since it apparently resolved after his cervical spine surgery.

The VHA examiner stated that there was no trauma documented in service that would have led to the Veteran's right elbow disorder, and that shoulder rotator cuff problems or left wrist laceration would not likely cause this.  The examiner noted that there was no in-service documentation of a major trauma or injury to the ankles requiring treatment or resulting in disability.  The examiner acknowledged a March 2007 statement submitted by Veteran's service comrade indicating that the Veteran injured his leg or ankle in service and could not walk correctly for at least three weeks.  The examiner noted, however, that the Veteran may have had an ankle or leg condition that resolved in three weeks, but that there were no complaints of left ankle pain in the record until 10 years after separation from the service.  The examiner further explained that there was no major trauma or injury documented regarding the hips, and lower extremity disorders likely would cause a gait disorder that would have been noted at separation.  The examiner also noted that there was no mention of headaches at separation, stating that headaches might come from cervical disorders, but that there was no evidence that the Veteran's cervical spine herniated disc originated in the service.

The Board finds the April 2011 VHA examiner's opinions to be persuasive.  The examiner was a board certified orthopedic surgeon who reviewed and thoroughly discussed the record.  The examiner also provided thorough and persuasive rationales for his opinions based on the evidence, the bases of which are consistent with the evidence of record.

The Board recognizes medical opinions and statements submitted by the Veteran indicating that his current disabilities are the result of in-service injury, but finds such opinions to be of little probative value, as they were not based on accurate factual premises.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  All such opinions were based on the Veteran's reported history of in-service injury, which, as is discussed further below, the Board finds not to be credible.  

An October 2008 neurological note from Dr. W.H. reflects that the Veteran had been "involved in an accident while in the Military resulting in significant head injury and lacerations of the left hand," and that he had had the symptoms of paresthesia, involuntary muscle contractions, chronic back and neck pain, and frequent headaches ever since.  A May 2009 neurology report from Dr. W.H. reflects an impression of chronic myelopathy secondary to a service-related injury.  A June 2009 letter from Dr. W.H. states that the Veteran was first diagnosed by him with cervical myelopathy in October 2008, that the Veteran "was involved in a serious accident while on active duty" when he "apparently fell from a significant height and landed on his back and had significant neck injury at that time," and that he "has had painful paresthesias and spastic paraparesis ever since."  Dr. W.H. stated that the Veteran had significant permanent neurologic disability resulting from his accident sustained in the military, and that, in his opinion, all of the Veteran's injuries were related to his service-related accident.  

An October 2010 note from Dr. A.D. reflects that the Veteran was "disabled after suffering a 40-feet fall while in the service."  

These private opinions and statements from Drs. W.H. and A.D. clearly reflect a lack of any review of service treatment records, and opinions based solely on the reported history of the Veteran.  The factual premises of the opinions, moreover, are clearly inaccurate.  The Veteran's in-service accident, which led to his wrist laceration, did not involve a fall from a "significant height," and certainly not 40 feet, and did not result in any head injury or significant neck injury; such severe symptomatology as involuntary muscle contractions, painful paresthesias, and spastic paraparesis was not present following the wrist laceration.  

The Board also notes a May 2010 statement from Dr. R.G. reflecting the assertion that he reviewed the service treatment records and that the Veteran's cervical myelopathy and spastic paresis were the result of an "injury from military duty."  No explanation for the opinion was given.  An August 2012 note from Dr. R.G. reflects that the Veteran reported incurring a lower cervical spinal cord injury in service.  Also, an August 2010 statement from a physician's assistant at the same facility as Dr. R.G., who asserted that the physician's assistant had reviewed the service treatment records and treatment records since the Veteran's separation from service, reflects the opinion that the Veteran had cervical myelopathy, paresthesias, and spastic paraparesis as a result of a fall during service.  The only explanation for the opinion given was that the Veteran "had a significant fall while serving in the military resulting in a permanent neurologic disability."  

The Board does not find these opinions to be of probative value.  Although Dr. R.G. and the physician's assistant asserted a review of the record, including service treatment records, again, the only explanation given for either opinion was that the Veteran "had a significant fall while serving in the military resulting in a permanent neurologic disability."  There is no explanation of how such opinion might be based on a review of service treatment records, which indicate no fall at all and, rather, that the Veteran cut his wrist setting a glass on a table.  The Board thus finds the opinions to be of very little, if any, probative value.  

The Board therefore finds the combined probative value of the private medical statements and opinions submitted or identified by the Veteran to be greatly outweighed by that of the April 2011 VHA examiner's report.

The Board recognizes that the Veteran is competent to report suffering an in-service fall and any subjective symptoms he experienced after it.  See Barr, 21 Vet. App. at 308-09; Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Also, a lack of documented treatment in service treatment records is not dispositive of the occurrence of in-service injury.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); but see Bardwell v. Shinseki, 24 Vet. App. 36 (2010).

However, in this case, the Veteran's account of his in-service fall and statements generally regarding the onset of his claimed disabilities or any in-service injuries have been extremely inconsistent and conflicting throughout the record, and the Board finds them not to be credible.  

The Veteran's statements during appeal period regarding his April 1994 injury and the onset of his claimed symptomatology have been inconsistent and contradictory.

Early in the appeals period, the Veteran did not relate his claimed disabilities to his April 1994 fall.  On March 2006 VA examination, the Veteran reported that, in 1995, he began experiencing neck and shoulder pain when he woke up one morning and could not move his right arm and head associated with neck pain.  However, he asserted at that time that the only injury he had in service was a laceration of the left wrist when his hand went through a glass top table.  

In a January 2008 statement, the Veteran asserted that his headache condition was the result of a head injury in 1995 or 1996 whereby tent poles fell on him; in that statement, while reporting the 1994 accident whereby he incurred a wrist laceration, the Veteran did not report incurring any head or neck injury at the time of that accident.  He also asserted in that statement that his shoulder problems, for which he received cortisone injections, began in 1997.  He did not assert that his shoulder problems began after his April 1994 injury; in this regard, this original report of his shoulder problems beginning in 1997 is more consistent with the service treatment records, which reflect treatment for his right shoulder in 1996 and 1997.  

The Veteran's account of his alleged in-service April 1994 fall and resulting injuries has likewise been inconsistent and conflicting.

On February 2008 VA examination, the Veteran reported that when he fell and hurt his left wrist he also injured his left shoulder, arm, and elbow.  On April 2009 VA examination, he reported that he noticed headaches developing after his fall in 1994 whereby he lacerated his wrist.

During his June 2008 DRO hearing, the Veteran testified that when he injured his wrist in service when a glass broke over it, he took a hard fall, actually went through a table, and landed on the ground, and that he felt that was what injured his shoulder and neck.  He testified that he fell from a standing position and landed on his left side after hitting the table, hitting his head, back, and shoulder in the process.  He testified that he did not lose consciousness, but was treated immediately, and that a few weeks or months after the fall he began having problems with his arm and shoulder, went to a doctor, and received cortisone shots.  He testified that he began having headaches after the injury, and that he spent two years after service trying to find out why he had headaches.  He further testified that he believed his left hip problems resulted from the fall, and that his right hip problems resulted from his left hip problems.    

During his June 2010 Board hearing, the Veteran testified that in August 1994 while out drinking he was knocked backwards, landed on a table, and lacerated his wrist.  He stated that he hit his head on the way down and became unconscious, and did not remember the ride back or getting on board the ship.  He further testified that he could not "even remember the incident," and only knew what happened "by what they told me."  He testified that he started experiencing the headaches in service but did not seek treatment and just popped pills, and that every time he sought treatment a doctor would tell him just to take ibuprofen.  

The Veteran thus testified during the June 2008 DRO hearing that he did not lose consciousness during his April 1994 fall, but testified during his June 2010 Board hearing that he hit his head falling down and was knocked unconscious, could not "even remember the incident," and only knew what happened "by what they told me."  Also, statements provided by the Veteran are conflicting as to whether his fall resulted in him landing on his back, side, or front: in June 2008 he testified that he landed on his left side; in June 2010, he testified that he fell backwards and was became unconscious on his way down; the June 2011 letter from his service comrade states that the Veteran "landed on his wrist and forearm under his body, breaking a glass that went into his wrist."  Furthermore, despite repeatedly asserting specific details of how he fell and landed, and what body parts he injured during the fall, the Veteran testified in June 2010 that he was knocked unconscious, could not "even remember the incident," and only knew what happened "by what they told me."

The Veteran's assertions of his in-service fall and resulting injuries and symptomology are also inconsistent with the documented evidence contained in his service treatment records, including his own statements.  

Despite the Veteran's assertions of severe head, neck, and arm trauma during a fall on August 16, 1994, he had no complaints of such injury on being treated for his wrist laceration immediately after; head, eyes, ears, and throat examination at that time was unremarkable, and there was noted to be no other obvious signs of injury.  August 19 follow-up treatment of the wrist reflects that he had no complaints, and no symptomatology related to any head, neck, or arm injury was ever noted in service treatment records, including on follow-up treatment for the wrist.  The assertion that he had severe head, neck, and arm trauma in August 1994, but no findings on medical treatment, or complaints by the Veteran of such, immediately after or for the more than three remaining years of service, lacks credibility.

The credibility of such assertions that the Veteran did not seek treatment for his head, neck, and other injuries and symptoms in service is further undermined by the fact that he repeatedly sought treatment for his right shoulder problems, and sought treatment for other medical problems such as viral syndromes, right thumb pain, and vomiting and diarrhea diagnosed as food poisoning.  Service treatment records also reflect that in August 1996, the Veteran complained of right side pain when participating in judo classes by twisting the wrong way; on March 2006 VA examination, it was noted that, while in service, the Veteran participated in wrestling, boxing, and martial arts.  The Veteran's continuous participation such activities for years following his 1994 accident, with his only complaints during that time related to his right shoulder, undermines the assertion that he had had significant neck, upper extremity, and lower extremity functional disability from the time of his August 1994 accident.

Furthermore, during his right shoulder treatment from August 1996 to October 1997, the Veteran consistently, specifically complained of right shoulder pain, and not neck, head, left shoulder, elbow, hip, or ankle pain.  During that time, moreover, he repeatedly reported having no history of "trauma."  Again, at the time of his October 31, 1997, examination for separation from service, while reporting a history of right shoulder pain and popping with possible rotator cuff tear, cyst, and right inguinal hernia, he stated that he had not suffered from any injury while on active duty for which he had not sought medical care, had never had any injury other than those he had noted, and had never had frequent or severe headache, dizziness, fainting spells, head injury, painful or trick elbow, or foot trouble.  

The Board notes that in January 2008 and June 2011 statements, the Veteran asserted that, during the period from his separation from service in 1997 and June 1999, he sought no medical treatment despite suffering symptoms of his disabilities because he had no medical insurance and no instructions on how to follow up with VA, and that he was not given a thorough examination at separation from service.  However, the Board likewise finds the Veteran's assertions of symptomatology immediately following separation from service in November 1997, despite first seeking treatment in 2000, not to be credible.  As discussed above, the Veteran did not seek any such treatment for his claimed symptoms in service despite asserting that he began having them following his August 1994 accident, more than three years prior to his separation from service, and the Veteran himself denied such symptomatology at the time of his October 1997 separation examination.  Moreover, the Veteran's initial records of post-service treatment from June to December 2000 reflect that he reported pain in the shoulders, neck, and left parascapular region for "almost the past year."  

Given the above, the Board finds that the Veteran's reported history of his in-service fall and statements generally regarding the onset of his claimed disabilities and symptomatology are not credible.  

The Board again acknowledges the statements of the Veteran's service comrades, one of whom reported that he had heard second-hand that the Veteran had been "unresponsive" on the ground following his fall on August 16, 1994, and one who asserted that the Veteran had been unconscious after the fall and was in and out of consciousness on the way back to the ship.  Initially, the Board notes that such reports are not consistent with the Veteran's own report on August 16, 1994, and are also inconsistent with the Veteran's account of his accident during the June 2008 DRO hearing.  However, even assuming the credibility of such statements, the Board does not find them to be probative evidence that the Veteran incurred a head or neck injury during a fall on August 16, 1994.  Again, on medical examination that day, head, eyes, ears, nose, and throat examination was unremarkable and there was noted to be no other obvious signs of injury, and no findings related to head injury were ever noted in follow-up treatment or elsewhere in the service treatment records.  Also, while no head injury was noted and examination of the head was normal on August 16, 1994, the Veteran was noted to have been intoxicated and had admitted to drinking that night. 

The Board recognizes several other theories of service connection asserted by the Veteran.  

In a September 2007 letter to his Member of Congress and a January 2008 statement, and during his June 2008 DRO hearing, the Veteran asserted that he hurt or sprained his ankle during a run in service but did not seek treatment, and that he wrapped the ankle in an ace bandage for a week to a couple of weeks, but continued to have pain, which also developed into hip pain.  A March 2007 statement from a service comrade, S.T., reflects that S.T. remembered that the Veteran injured his leg or ankle and could not walk correctly for at least three weeks, and that he received an ace bandage for treatment. 

Even assuming that the Veteran hurt his ankle in service, the Board finds any assertion that such injury was significant enough to affect the Veteran's walking or mobility for a period of weeks, or that any such ankle or hip pain persisted throughout the Veteran's period of service, lacks credibility.  Service treatment records reflect no complaints or findings related to the ankle or hip and the Veteran does not assert that he sought any such treatment.  The fact that the Veteran sought no treatment for his asserted injury, despite his description of its severity and persistence, weighs against the credibility of such description; again, the Veteran sought treatment numerous times throughout service for orthopedic and other medical problems including right shoulder problems, viral syndromes, right thumb pain, and vomiting and diarrhea.  Also, again, in contrast to the Veteran's description of the severity and persistence of his asserted ankle injury, at the time of his October 1997 examination for separation from service, while reporting a history of right shoulder pain, cyst, and right inguinal hernia, he stated that he had not suffered from any injury while on active duty for which he did not seek medical care and had never had any injury other than those he had already noted.  Moreover, as discussed above, the Board finds the Veteran's general credibility in reporting in-service symptoms and injury to be significantly diminished.  

Furthermore, the only competent and probative opinion addressing whether any current ankle or hip disability is related to the Veteran's service is that of the April 2011 VHA examiner, which was that an ankle disorder and hip pain were not related to service.  The examiner noted that there was no documentation in service records of a major trauma or injury to the ankles or hips requiring treatment or resulting in disability, and that lower extremity disorders likely would have caused a gait disorder that would have been noted at separation.  Also, the examiner acknowledged S.T.'s March 2007 statement, but noted that, while the Veteran may have had an ankle or leg condition that resolved in three weeks, there were no complaints of left ankle pain until 10 years after separation from service.  

The Board also finds no basis for service connection on a secondary basis, to specifically include for the Veteran's claimed cervical spine and headache disabilities as secondary to his service-connected right shoulder impingement.  A March 2006 VA physician, after interviewing and examining the Veteran, opined that the Veteran's headaches were tension/migraine headaches and not related to his right shoulder condition.  The assessment is consistent with the Veteran's private treatment records, which repeatedly note a past history of migraines.  

There is no probative evidence medically relating cervical spine disability, headaches, or any other of the Veteran's claimed disabilities to his right shoulder impingement or any service-connected disability, and the Veteran is not competent to make any such medical determination.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board notes other statements from the Veteran's friends and relatives received in April 2013.  However, such statements describe the Veteran's current physical condition and his declining condition over the past few years, and are not probative on the question of whether his current medical problems are related to service.

Finally, as the record does not reflect that arthritis manifested within one year of the Veteran's separation from service, the presumptive service connection regulations of 38 C.F.R. §§ 3.307 an 3.309(a) are not applicable here.

Accordingly, service connection for cervical spine, left arm and shoulder, right elbow and arm, left and right ankle and hip, and headache disabilities, must be denied.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.


III.  TDIU

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).

Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  All cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), are submitted to the Director, Compensation and Pension Service, for extraschedular consideration. 

In determining unemployability by reason of service-connected disabilities, the type of employment for which a veteran would be qualified must be considered, which includes consideration of education and occupational experience.  Unemployability associated with advancing age or intercurrent disability may not be used as a basis for assignment of a total disability rating.  38 C.F.R. § 4.19.  

In this case, a TDIU must be denied.

The Veteran is service-connected for right shoulder impingement, rated 10 percent disabling; tinnitus, rated 10 percent; and left wrist laceration residuals, rated 10 percent.  His combined rating for compensation is 30 percent.  He therefore does not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a).

Also, submission of the case to the Director, Compensation and Pension Service, for extraschedular consideration pursuant to 38 C.F.R. § 4.16(b) is not warranted.  The record reflects that the Veteran is unemployable due to disabilities that are not service-connected, but not that he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  

Statements from former employers received in October 2013 reflect that the Veteran left employment voluntarily, and SSA records reflect that the Veteran reported not working since June 2008, and was considered totally disabled beginning May 2009 due to the disabilities of cerebral trauma with nervous system injury.  Such SSA records reflect that the Veteran alleged disability due to cervical myelopathy, spinal cord injury, and a left foot drop.  Also, on the Veteran's April 2013 application for a TDIU, under the heading "What service-connected disability prevents you from securing or following any substantially gainful occupation," the Veteran responded, "spinal cord injury."  

While in April 2013 the Veteran submitted several statements from friends and relatives describing his current physical condition and his declining condition over the past few years, such statements address physical disability other than his service-connected right shoulder impingement, tinnitus, and left wrist laceration residuals, and do not indicate that these service-connected disabilities would render the Veteran unemployable.  Likewise, the Veteran has submitted medical evidence, including an opinion from a private physician dated in March 2011, reflecting that the Veteran was mentally and physically unable to maintain employment.  However, no such statement suggests that the Veteran's service-connected right shoulder impingement, tinnitus, and left wrist laceration residuals, in the absence of nonservice-connected disability, would render the Veteran unable to secure or follow a substantially gainful occupation.  

The report of an April 2014 VA examination reflects that, after examining the Veteran and reviewing the claims file, the VA examiner opined that the Veteran's service-connected left wrist disability did not result in any functional loss or impairment of the wrist and did not affect his ability to work.  The examiner stated the Veteran's current wrist disorder of paralysis of the left median nerve did not render him unable to secure and maintain substantially gainful employment.  The examiner explained that the Veteran had normal range of motion of the wrist with normal motor strength and sensation in the left wrist and median nerve distribution, and that the disability that rendered him unable to secure and maintain substantially gainful employment was recurrent syncopal episodes.

The Board finds the April 2014 VA examiner's opinion to be persuasive.  The examiner was a physician who thoroughly examined the Veteran and reviewed the claims file.  The examiner provided a persuasive rationale for her opinion, the basis of which was consistent with her examination findings and the claims file.  

The Board notes that, during May 2006 and February 2008 VA examinations of the wrist, with respect to occupation, the Veteran asserted that his left wrist disorder slowed him down while working so that he had to take frequent breaks on account of pain and stiffness, that when his fingers became numb and painful he frequently dropped things, and that the left hand felt tired and was easily fatigued.  There was, however, noted to have been no marked weakness of the left wrist.  It was noted that the Veteran still did yard work and housework and drove, but that his lifting was limited to 30 pounds.  It was also noted that the Veteran had difficulty lifting objects over his head because of his shoulders.  

Even assuming the credibility of this occupational impairment described by the Veteran, while it reflects some impairment in his ability to work, it does not reflect that his disabilities significantly interfered with his employment or rendered him unemployable.  Thus, even considering this evidence, the weight of the evidence still suggests the Veteran's service-connected disabilities, considering all functional impairment, has not made the Veteran unemployable.  

The Board also notes that on April 2009 VA examination, the Veteran stated that, due to his left hand pain, he could not type, had decreased left hand grip, could no longer perform electrical work, and had been in school for the electrician trade but had to stop due to left hand issues.  The Veteran reported that he had to stop working in the field of lawn care and handyman services due to his left hand issues, and indicated that he no longer drove due to his left wrist disability.  

The Board finds these assertions not to be credible.  As discussed above, a preponderance of the evidence of record, including most of the Veteran's own statements and his testimony during his June 2010 Board hearing, reflect that he stopped working and studying to become an electrician due to other physical problems, primarily related to his spine disorders.  Also, on his January 2011 application for SSA benefits, the Veteran indicated that he was able to drive, asserting that his normal drive time was 15 to 30 minutes.  Furthermore, his April 2009 subjective reports of left hand and wrist functional impairment are inconsistent with the objective evidence of record, and specifically the findings of the April 2014 VA examiner.

Thus, the record reflects that the Veteran's service-connected disabilities have not substantially affected his employability; rather, he has been rendered unemployable due to nonservice-connected disability.  Therefore, the evidence weighs against a finding that the Veteran is unable to secure or follow a substantially gainful occupation as the result of his service-connected disabilities.

Accordingly, neither a TDIU on a schedular basis nor referral of the Veteran's case for consideration of a TDIU on an extraschedular basis is warranted.  As the preponderance of the evidence is against the claim, the benefit-of-the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; Gilbert, 1 Vet. App. at 53-56.









							[CONTINUED ON NEXT PAGE]
ORDER

Service connection for a cervical spine disability, to include as secondary to right shoulder impingement, is denied.  

Service connection for a right elbow and arm disability is denied.  

Service connection for a left arm and shoulder disability is denied.  

Service connection for a right ankle disability is denied.

Service connection for a left ankle disability is denied.

Service connection for a right hip disability is denied.

Service connection for a left hip disability is denied.

Service connection for headaches, to include as secondary to right shoulder impingement, is denied.

A total disability rating for individual unemployability due to service-connected disabilities (TDIU) is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


